19 F.3d 1427
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.COMMUNITY NATIONAL BANK, ET AL., Plaintiff, Appellees,v.CENTERPOINT BANK, ET AL., Defendants, Appellees,Regina M. KELLEHER, Intervenor Plaintiff-Appellant.
No. 93-2181.
United States Court of Appeals,First Circuit.
March 16, 1994

Appeal from the United States District Court for the District of New Hampshire
Regina M. Kelleher on brief pro se.
Martha V. Gordon, Nelson, Kinder, Mosseau & Gordon on brief for appellee.
D.N.H.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Boudin, Circuit Judges.
Per Curiam.


1
Plaintiff/appellant Regina M. Kelleher, appeals, pro se, the dismissal of her second amended civil complaint by the district court.  The complaint alleges a violation of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. Sec. 1961-1968, and a pendent state law claim for tortious interference with business relations.  The district court dismissed the complaint on the grounds that plaintiff lacks standing to assert a RICO claim.


2
We have reviewed the parties' briefs and the record below and affirm for essentially the reasons stated in the district court's order.  We add that although the district court did not specifically address the pendent state claim in its order, the court's blanket dismissal seemingly encompasses all claims in the second amended complaint.  The district court appropriately dismissed the pendent claim without reaching the merits.  As the Supreme Court has held, "when the federal-law claims have dropped out of the lawsuit in its early stages, and only state-law claims remain, the federal court should decline the exercise of jurisdiction by dismissing the case without prejudice."   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988);   see also United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).


3
Affirmed.